ORDER
The Advisory Committee on Judicial Conduct having filed with the Court pursuant to Rule 2:15-15(a), a presentment recommending that ROMAN A. MONTES, a Judge of the Municipal Court for the City of Rahway and the City of Elizabeth, be censured for violating Canon 1 (a judge should personally observe high standards of conduct so the integrity and independence of the judiciary may be preserved), Canon 2A (a judge should act at all times in a manner that promotes public confidence in the integrity and impartiality of the judiciary), and Canon 5A(2) (a judge must conduct all extra-judicial activities in a manner so as to not demean the judicial office) of the Code of Judicial Conduct;
And respondent, through counsel, having accepted the findings and recommendation for discipline of the Advisory Committee on Judicial Conduct;
And good cause appearing;
It is ORDERED that the findings and recommendation of the Advisory Committee on Judicial Conduct are adopted and ROMAN A. MONTES, a Judge of the Municipal Court of the City of Rahway and the City of Elizabeth, is hereby censured.